 Case 18-17811        Doc 180      Filed 03/22/21 Entered 03/22/21 14:28:15         Desc Main
                                   Document      Page 1 of 15



                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In re:                                         )   Chapter 7
                                                )
 THOMAS O’NEILL,                                )   Case No. 18-17811
                                                )
                         Debtor.                )   Hon. A. Benjamin Goldgar

                                     NOTICE OF MOTION

TO:       SEE ATTACHED SERVICE LIST

          PLEASE TAKE NOTICE that on Monday, April 26, 2021, at 9:30 a.m. or as soon

thereafter as counsel may be heard, we shall appear before the Honorable A. Benjamin Goldgar or

before any other judge who may be sitting in his place, and present the attached Motion to Sell

Property of the Estate, a copy of which is attached.

          This motion will be presented and heard electronically using Zoom for Government.

No personal appearance in court is necessary or permitted. To appear and be heard on the motion,

you must do the following:

          To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting

ID and password.

          To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-

7666. Then enter the meeting ID and password.

          Meeting ID and password. The meeting ID for this hearing is 161 500 0972 and the

passcode is 726993. The meeting ID and passcode can also be found on the judge’s page on the

court’s web site.
 Case 18-17811       Doc 180     Filed 03/22/21 Entered 03/22/21 14:28:15            Desc Main
                                 Document      Page 2 of 15



       If you object to this motion and want it called on the presentment date above, you must

file a Notice of Objection no later than two (2) business days before that date. If a Notice of

Objection is timely filed, the motion will be called on the presentment date. If no Notice of

Objection is timely filed, the court may grant the motion in advance without a hearing.


Dated: March 22, 2021                        CATHERINE STEEGE, not individually but as
                                             Chapter 7 trustee for the bankruptcy estate of each of
                                             the above-captioned debtor.


                                                       /s/Catherine Steege                _
                                                      One of Her Attorneys



 Catherine Steege (6183529)
 JENNER & BLOCK LLP
 353 N. Clark Street
 Chicago, Illinois 60654-3456
 (312) 222-9350
 (312) 527-0484

 Counsel for the Chapter 7 Trustee




                                                2
 Case 18-17811        Doc 180     Filed 03/22/21 Entered 03/22/21 14:28:15             Desc Main
                                  Document      Page 3 of 15



                                 CERTIFICATE OF SERVICE

       I, Catherine Steege, an attorney, hereby certify that on March 22, 2021, copies of the

Motion to Sell Property of the Estate were served by Court’s ECF system on all counsel of

record and by first-class mail on the Claimant, as identified in the attached Service List.



                                                         /s/Catherine Steege                  _
                                                           Catherine Steege


 Catherine Steege (6183529)
 JENNER & BLOCK LLP
 353 N. Clark Street
 Chicago, Illinois 60654-3456
 (312) 222-9350
 (312) 527-0484

 Counsel for the Chapter 7 Trustee




                                                 3
 Case 18-17811         Doc 180   Filed 03/22/21 Entered 03/22/21 14:28:15   Desc Main
                                 Document      Page 4 of 15



                                         Service List
                                     (Case No. 14-08893)

VIA ECF Notification:

      Firas M. Abunada fmabunada@jprlaw.net
      Peter C Bastianen ND-Four@il.cslegal.com
      John S Biallas jsb70@comcast.net
      Elizabeth R Brusa elizabeth.brusa@usdoj.gov
      Abraham Brustein abrustein@dimonteandlizak.com, jjarke@dimontelaw.com
      Michael K Desmond mdesmond@fslegal.com
      Timothy M Kelly tkelly@scannelllaw.com
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      David P Lloyd courtdocs@davidlloydlaw.com
      Thomas M Lombardo tlombardo@dimontelaw.com,
       MRUSSELL@DIMONTELAW.COM;kgezunterman@dimontelaw.com
      Jacqueline Opyd jdo@jtlawllc.com, lld@jtlawllc.com
      Michael J Palumbo michael@gplawllc.com, anthony@gplawllc.com
      Thomas J Scannell tomscannell@scannelllaw.com
      M. Gretchen Silver ustpregion11.es.ecf@usdoj.gov,
       gretchen.silver@usdoj.gov;denise.delaurent@usdoj.gov
      Jean Soh jsoh@polsinelli.com, chicagodocketing@polsinelli.com
      Thomas W Toolis twt@jtlawllc.com, lld@jtlawllc.com;reception@jtlawllc.com
      Amanda J Wiese bankruptcy@hsbattys.com,
       bk4hsbm@gmail.com; hbm@ecf.courtdrive.com


By First Class Mail:

 Sandra T. Rasnak, Esq.                        Thomas O’Neill
 U.S. Trustee's Office                         5805 Rose Ave., Apt. 6
 Suite 800                                     Countryside, IL 60525
 219 S. Dearborn Street
 Chicago, Illinois 60606
 Adam Kiwior                                   Ainslee Lautenbach
 11828 Brook Ct.                               10733 White Tail Run
 Frankfort, IL 60423                           Orland Park, IL 60467
 America Express Head Office                   Bill Biros
 World Financial Center                        10941 S. Washtenaw
 200 Vesey Street                              Chicago, IL 60655
 New York, NY 10285
 Bob & Pam Persak                              Bob Persak Sr.
 13574 Cambridge Dr.                           13755 Golden Oak Dr.
 Lemont, IL 60439                              Homer Glen, IL 60491
Case 18-17811      Doc 180    Filed 03/22/21 Entered 03/22/21 14:28:15       Desc Main
                              Document      Page 5 of 15



Bob Persak Sr.                                Chicago Housing Inc.
13574 Cambridge Dr.                           4615 Center Blvd., Apt. 1904
Lemont, IL 60439                              Long Island City, NY 11109
DAS Properties                                Dave Lautenbach
PO Box 9590                                   10733 White Tail Run
Naperville, IL 60567                          Orland Park, IL 60467
Dave Lewandowski                              Discover
10539 Misty Hill                              PO Box 15316
Orland Park, IL 60462                         Wilmington, DE 19850
Ellott Aronson                                Faith Baptist Church
250 West St., Apt. 9E                         1280 Armour Rd.
New York, NY 10013                            Bourbonnais, IL 60914
Finance of America                            Fund That Flip, Inc.
1011 Warrenville Road, Ste. 325               c/o Gingo Palumbo Law Group LLC
Lisle, IL 60532                               4700 Rockside Rd., Suite 440
                                              Independence, OH 44131
Fund That Flip, Inc.                          Gary Davidson
79 Madison Ave                                13963 S. Bell Rd.
New York, NY 10016                            Homer Glen, IL 60491
Home Depot Credit Services                    Hope Lautenbach
PO Box 790328                                 10733 White Tail Run
St. Louis, MO 63179                           Orland Park, IL 60467
James P. Mulder                               Jeannette Leavitt
13225 Birds Eye Ct.                           5730 S. Kenwood Ave.
Plainfield, IL 60585                          Chicago, IL 60637
Jeff Gallichio                                JoAnn Watze
23313 Sunburst Point                          4131 40th Av., S.
Frankfort, IL 60423                           Minneapolis, MN 55406
JoAnn Watze & Nancy Lutz                      Jonathan Lautenbach
4131 40th Ave., S.                            10733 White Tail Run
Minneapolis, MN 55406                         Orland Park, IL 60467
Ken Lautenbach II                             Kenneth Lauten III
10635 White Tail Run                          15112 W. 102nd Ave.
Orland Park, IL 60467                         Dyer, IN 46311
Laurence Lautenbach                           Lautenbach Family Trust
18411 S. 115th Ave.                           18410 S. 115 Ave.
Chicago, IL 60647                             Orland Park, IL 60467




                                          5
Case 18-17811      Doc 180     Filed 03/22/21 Entered 03/22/21 14:28:15         Desc Main
                               Document      Page 6 of 15



Liangmo Yang                                   Liberty Mutual Insurance
20 Donatello Ct.                               c/o The Leviton Law Firm, Ltd.
Monmouth Junction, NJ 08852                    3 Golf Center, Ste. 361
                                               2550 W. Golf Road
                                               Rolling Meadows, IL 60008
Linda O’Neill                                  Mary Wallace
c/o Kulerski Cornelison Law Firm               9401 Sproat Ave
1S 660 Midwest Av. #320                        Oak Lawn, IL 60453
Oakbrook Terrace, IL 60181
Meghan Mulvihill                               Menards
2445 Cherry Lane                               HSBC Retail Services
Northbrook, IL 60062                           3300 Ludington St.
                                               Escanaba, MI 49829
Paul Stanton                                   Pieter Lautenbach
157 W. Main St., Apt. 312                      10733 White Tail Run
Whitewater, WI 53190                           Orland Park, IL 60467
RealtyShares                                   Robert Anglea
525 Market St., Ste. 2800                      4742 N. 2250W Rd.
San Francisco, CA 94105                        Bourbonnais, IL 60914
Sam Marzo                                      Schilling Lumber
13551 Cambridge Dr.                            9901 W. 191st St.
Lemont, IL 60439                               Mokena, IL 60448
Scott Netterville                              Shannon E Bauer Aronson
c/o Faith Baptist Church                       250 West St., Apt. 9E
1280 Armor Rd.                                 New York, NY 10013
Bourbonnais, IL 60914
Sherman Yang                                   Stacy O’Neill
4615 Center Blvd., Apt. 1904                   2925 E. Grange Ave.
Long Island City, NY 11109                     Cudahy, WI 53110
Steve Banaszek                                 Trevell Lewis, Chi Muni-Lewis
14413 Rathfarn Dr.                             c/o Keil M. Larson
Homer Glen, IL 60491                           35 E. Wacker Drive, Ste. 650
                                               Chicago, IL 60601
Visa                                           William McDermott
USPS FCU                                       1161 Hickory Creek Dr.
PO Box 672051                                  New Lenox, IL 60451
Dallas, TX 75267-2021
Wiedner & McAuliffe, Ltd.                      Nationstar Mortgage LLC d/b/a Mr. Cooper
1 N. Franklin St.                              RAS Crane LLC
Floor 19                                       10700 Abbotts Bridge Road, Suite 170
Chicago, IL 60606                              Duluth, GA 30097-8461


                                           6
Case 18-17811      Doc 180      Filed 03/22/21 Entered 03/22/21 14:28:15          Desc Main
                                Document      Page 7 of 15



PRA Receivables Management, LLC                 American Express National Bank
PO Box 41021                                    c/o Becket and Lee LLP
Norfolk, VA 23541-1021                          PO Box 3001
                                                Malvern PA 19355-0701
Byline Bank                                     Byline Bank
180 N. LaSalle St.                              Thomas Lombardo Esq
Suite 400                                       216 Higgins Rd
Chicago, IL 60601-2504                          Park Ridge, IL 60068-5706
Capital One Bank (USA), N.A.                    Commonwealth Edison Company
PO Box 71083                                    Bankruptcy Department
Charlotte, NC 28272-1083                        1919 Swift Drive
                                                Oakbrook, IL 60523-1502
Internal Revenue Service                        Discover Financial Services LLC
Centralized Insolvency Operations               PO Box 3025
PO Box 7346                                     New Albany OH 43054-3025
Philadelphia, PA 19101-7346
Ferguson Enterprises, Inc.                      Finance of America Commercial LLC
Mark A. Kirkorsky, P.C.                         Polsinelli Pc Jean Soh
P.O. Box 25287                                  150 North Riverside
Tempe, AZ 85285-5287                            Chicago, IL 60606-1598
JPMorgan Chase Bank, National Association       JoAnn Watzke
National Bankruptcy Department                  181 Beeney Road SE
P.O. Box 29505 AZ1-1191                         Port Charlotte, FL 33952-9708
Phoenix, AZ 85038-9505
JoAnn Watzke and Nancy Lutz                     Joseph L. Whipple (#021391)
181 Beeney Road SE                              Mark A. Kirkorsky, P.C.
Port Charlotte, FL 33952-9708                   P.O. Box 25287
                                                Tempe, AZ 85285-5287
Linda O’Neill                                   Mary Wallace
1861 Black Road                                 Frankfort Law Group
Joliet, IL 60435-3591                           10075 W Lincoln Highway
                                                Frankfort, IL 60423-1272
Mr. Cooper                                      Nationstar Mortgage LLC
8950 Cypress Waters Blvd.                       RAS Crane LLC
Coppell, TX 75019-4620                          10700 Abbotts Bridge Road
                                                Suite 170
                                                Duluth, GA 30097-8461
Nationstar Mortgage LLC d/b/a Mr. Cooper        PNC Bank, N.A.
ATTN: Bankruptcy Dept                           PO Box 94982
PO Box 619096                                   Cleveland, OH 44101-4982
Dallas, TX 75261-9096



                                            7
Case 18-17811     Doc 180     Filed 03/22/21 Entered 03/22/21 14:28:15          Desc Main
                              Document      Page 8 of 15



Ras Crane, LLC                                RE/Max 1st Service
Bankruptcy Department                         15637 S. 94th Ave.
10700 Abbott’s Bridge Road, Suite 1           Orland Park, IL 60462-4722
Duluth, GA 30097-8458
Robert Anglea                                 Sam Marzo
4742 N. 2250W Rd.                             14623 Clover Lane
Bourbonnais, IL 60914-4261                    Homer Glen, IL 60491-6983
Schilling Lumber                              Synchrony Bank
9801 W. 191st St.                             c/o PRA Receivables Management, LLC
Mokena, IL 60448-8354                         PO Box 41021
                                              Norfolk VA 23541-1021
Bill Biros, Jr.                               David P Lloyd
Scannell & Associates, P.C.                   David P. Lloyd, Ltd.
9901 South Western Ave., Suite 100            615B S. LaGrange Rd.
Chicago, IL 60643-1800                        LaGrange, IL 60525-6864
Linda I O’Neill                               Patrick S Layng
4420 W. 87th Place                            Office of the U.S. Trustee, Region 11
Hometown, IL 60456-1008                       219 S Dearborn St
                                              Room 873
                                              Chicago, IL 60604-2027
Department of Treasury                        Schilling Brothers Lumber of Illinois, Inc.
Internal Revenue Service                      8900 Wicker Ave.
230 S. Dearborn                               Saint John, IN 46373
Room 2600, M/S 5014CHI
Chicago, IL 60604




                                          8
 Case 18-17811        Doc 180     Filed 03/22/21 Entered 03/22/21 14:28:15             Desc Main
                                  Document      Page 9 of 15



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 In re:                                          )    Chapter 7
                                                 )
 THOMAS O’NEILL,                                 )    Case No. 18-17811
                                                 )
                        Debtor.                  )    Hon. A. Benjamin Goldgar


                     MOTION TO SELL PROPERTY OF THE ESTATE

          Catherine Steege, not individually but as chapter 7 trustee (the “Trustee”) for the

bankruptcy estate of Thomas O’Neill, moves for entry of an Order authorizing the Trustee to sell

a 2006 Porsche Boxster S, pursuant to 11 U.S.C. §363(b)(1), and states:

                                  JURISDICTION AND VENUE

          1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C.

§§ 1408 and 1409. The Trustee consents to the entry of a final order by this Court.

          2.    This Motion is made pursuant section 363 of title 11 of the United States Code

(the “Bankruptcy Code”) and Rule 6004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                                         BACKGROUND

          3.    On June 22, 2018, the Debtor filed a bankruptcy petition under chapter 11 of the

Bankruptcy Code. On January 22, 2019, the Court converted the case to one under chapter 7 and

thereafter, the United States Trustee for the Northern District of Illinois appointed the Trustee.

          4.    The Debtor’s bankruptcy estate includes a 2006 Boxster S Porsche (the

“Porsche”). The Porsche has approximately 19,000 miles on it and is in need of a new battery

and tires. The Debtor has not claimed an exemption in the Porsche, having retained a different
 Case 18-17811       Doc 180     Filed 03/22/21 Entered 03/22/21 14:28:15            Desc Main
                                 Document      Page 10 of 15



vehicle, and has not scheduled any liens against the Porsche. Based on Edmunds, the value of a

2006 Porsche Boxster ranges from $5,500 to $16,900.

        5.     The Trustee has received an offer to purchase the Porsche from STRI for

$8,691.00 to be paid within three days after entry of an order approving the sale. The terms of

the proposed sale are set forth in Exhibit A attached hereto.

                                    RELIEF REQUESTED

        6.     The Trustee requests authority to sell the Porsche free and clear of liens, claims,

and encumbrances pursuant to 11 U.S.C. §363(b)(1) and (f) in accordance with the terms of

Exhibit A hereto.

                                     BASIS FOR RELIEF

        7.     Section 363(b)(1) of the Bankruptcy Code provides that a trustee, “after notice

and a hearing, may use, sell or lease, other than in the ordinary course of business, property of

the estate.”

        8.     The sale of the Porsche should be authorized pursuant to section 363 of the

Bankruptcy Code because the sale is necessary to liquidate the assets of the estate and thus, there

is a sound business purpose for the sale. See e.g., Meyers v. Martin (In re Martin), 91 F.3d 389,

395 (3d Cir. 1996) (citing Fulton State Bank v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th

Cir. 1991)); In re Abbotts Dairies of Pennsylvania, Inc., 788 F.2d 143 (3d Cir. 1986); Stephens

Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986); In re Lionel Corp., 722 F.2d 1063

(2d Cir. 1983); In re Titusville Country Club, 128 B.R. 396 (W.D. Pa. 1991); In re Delaware &

Hudson Railway Co., 124 B.R. 169, 176 (D. Del. 1991).




                                                 2
 Case 18-17811        Doc 180      Filed 03/22/21 Entered 03/22/21 14:28:15              Desc Main
                                   Document      Page 11 of 15



       9.      Section 363(f) of the Bankruptcy Code provides:

                       The trustee may sell property under subsection (b) or (c) of
               this section free and clear of any interest in such property of an
               entity other than the estate, only if –
                      (1) applicable nonbankruptcy law permits sale of such
               property free and clear of such interest;
                       (2) such entity consents;
                      (3) such interest is a lien and the price at which such
               property is to be sold is greater than the aggregate value of all liens
               on such property;
                       (4) such interest is in a bona fide dispute; or
                      (5) such entity could be compelled, in a legal or equitable
               proceeding, to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).

       10.     There are no known entities asserting any claims or liens or interest in the

Porsche.

                                               NOTICE

       11.     The Trustee has provided at least 30 days’ notice of this Objection to: (a) the

Office of the United States Trustee; (b) all counsel of record who have formally requested notice

in the Debtors’ case; and (c) all creditors.




                                                   3
 Case 18-17811        Doc 180   Filed 03/22/21 Entered 03/22/21 14:28:15          Desc Main
                                Document      Page 12 of 15



       WHEREFORE, the Trustee respectfully requests that the Court enter an Order

authorizing her to sell the Porsche pursuant to the terms of Exhibit A hereto and granting such

other relief as may be just.

                                                   Respectfully submitted,

                                                   CATHERINE STEEGE, not individually
                                                   but as Trustee for the bankruptcy estate of
                                                   THOMAS O’NEILL

                                                   BY:    /s/ Catherine Steege
                                                                  One of Her Attorneys
Catherine Steege (06183529)
Jenner & Block LLP
330 N. Wabash Avenue
Chicago, IL 60611
PH: 312/923-2952
FAX: 312/840-7352

Dated: March 22, 2021




                                              4
Case 18-17811   Doc 180   Filed 03/22/21 Entered 03/22/21 14:28:15   Desc Main
                          Document      Page 13 of 15




                             EXHIBIT A
Case 18-17811   Doc 180   Filed 03/22/21 Entered 03/22/21 14:28:15   Desc Main
                          Document      Page 14 of 15
Case 18-17811   Doc 180   Filed 03/22/21 Entered 03/22/21 14:28:15   Desc Main
                          Document      Page 15 of 15
